DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
wherein the first lead includes: a main part having an upper surface, a lower surface, and a plurality of lateral surfaces extending between the upper surface and the lower surface, the plurality of lateral surfaces including a first lateral surface and a second lateral surface, each of which faces away from the second lead in a plan view, a terminal part, a linking part connecting between the main part and the terminal part, and 
a plurality of projecting parts, each having a thickness that is less than a thickness of the main part, wherein the plurality of projecting parts includes a first projecting part located at the first lateral surface of the main part, and 
a second projecting part located at the second lateral surface of the main part, wherein the first and second projecting parts are opposite each other in a direction in which the terminal part extends, and wherein the first projecting part and the second projecting part are separated from the linking part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826